NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3158-19

LATOYA HENDRICKS,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and PSKW, LLC,

     Respondents.
________________________

                   Submitted April 19, 2021 – Decided May 13, 2021

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 199,528.

                   Latoya Hendricks, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Jane C. Schuster,
                   Assistant Attorney General, of counsel; Sean P.
                   Havern, Deputy Attorney General, on the brief).

PER CURIAM
      Latoya Hendricks appeals from the February 6, 2020 final agency decision

of the Board of Review (Board) upholding the Appeal Tribunal's determination

that she was ineligible for unemployment benefits pursuant to N.J.S.A. 43:21-

5(a). We affirm.

      We glean these facts from the record. Hendricks worked at PSKW, LLC

as "a fixer"1 from July 11, 2018 to October 18, 2019, when she resigned. Her

claim for unemployment benefits filed in November 2019, was denied by the

Deputy of the Division of Unemployment Insurance under N.J.S.A. 43:21-5(a),

on the ground that Hendricks left work voluntarily without good cause

attributable to the work. Thereafter, Hendricks filed a timely administrative

appeal.

      At a telephonic hearing before the Appeal Tribunal (Tribunal) conducted

on December 17, 2019, Hendricks testified she resigned because the childcare

program she enrolled her ten-year-old daughter in was discontinued and she

"was having an ongoing issue with having someone pick up [her] daughter from

school." Hendricks confirmed that there were no changes to the terms of her




1
  The position involved assisting pharmacies processing coupons and discount
cards for various medications.
                                                                        A-3158-19
                                      2
employment, and the employer's representatives verified that had Hendricks not

resigned, she would still be employed at PSKW, LLC.

      Following the hearing, the Tribunal found that "the sole reason

[Hendricks] resigned" was "childcare concerns" and that "[c]ontinuing work was

available" to her.   While "sympathetic to her circumstances," the Tribunal

determined Hendricks's "reason for leaving was personal and not attributable to

the work. Therefore, she [was] disqualified for benefits . . . in accordance with

N.J.S.A. 43:21-5(a) and N.J.A.C. 12:17-9.1(e)(2), as she left work voluntarily

without good cause attributable to such work." The Board, in turn, affirmed the

Tribunal's decision, and this appeal followed.

      On appeal, Hendricks reiterates that "[r]esigning from [her] job was an

exceedingly difficult decision" but, without childcare, it was necessary because

she "could not risk the welfare of [her] child." Like the Tribunal, while we are

sympathetic, our "capacity to review administrative agency decisions is

limited." Brady v. Bd. of Rev., 152 N.J. 197, 210 (1997) (citing Pub. Serv. Elec.

& Gas Co. v. N.J. Dep't of Env't Prot., 101 N.J. 95, 103 (1985)).

      "In reviewing the factual findings made in an unemployment

compensation proceeding, the test is not whether [we] would come to the same

conclusion if the original determination was [ours] to make, but rather whether


                                                                           A-3158-19
                                       3
the factfinder could reasonably so conclude upon the proofs." Ibid. (quoting

Charatan v. Bd. of Rev., 200 N.J. Super. 74, 79 (App. Div. 1985)). "If the

Board's factual findings are supported 'by sufficient credible evidence, [we] are

obliged to accept them.'" Ibid. (quoting Self v. Bd. of Rev., 91 N.J. 453, 459

(1982)); accord Messick v. Bd. of Rev., 420 N.J. Super. 321, 324-25 (App. Div.

2011). Only if the Board's action was arbitrary, capricious, or unreasonable

should it be disturbed. Brady, 152 N.J. at 210.

      N.J.S.A. 43:21-5(a) provides that "[a]n individual shall be disqualified for

benefits . . . [f]or the week in which the individual has left work voluntarily

without good cause attributable to such work. . . ." While a worker may be

eligible for benefits if the "separation from employment[] was caused by work -

related factors," a "worker who voluntarily quits [a] job" for "personal

circumstances of the worker, unrelated to an alteration in the terms or conditions

of employment, . . . cannot show 'good cause' qualifying him [or her] for

benefits." Utley v. Bd. of Rev., Dep't of Lab., 194 N.J. 534, 544-45 (2008).

Significantly, an employee who leaves "for personal reasons, however

compelling, . . . is disqualified" from benefits under the statute. Id. at 544.

      Here, by her own admission, Hendricks established that she resigned

because of childcare issues. While her reasons were compelling, they were


                                                                             A-3158-19
                                         4
personal to her and unrelated to any change in the terms of her employment. See

N.J.A.C. 12:17-9.1(e)(2) ("An individual's separation from employment shall be

reviewed as a voluntarily leaving work issue where the separation was for" the

"[c]are of children or other relatives. . . ."). Clearly, there was sufficient credible

evidence to support the Board's decision to deny Hendricks unemployment

benefits, and the Board's decision was not "arbitrary, capricious, or

unreasonable." Brady, 152 N.J. at 210.

      Affirmed.




                                                                                A-3158-19
                                          5